Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2)	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3)	Claims 10 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

	As to claim 10 (dependent on claim 7), the subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention (i.e. the new matter) is the combination of (1) "the coating film comprises a first coating film and a second coating film disposed adjacent to the first coating film in the tire circumferential direction with a gap portion therebetween" (claim 7) and "the groove comprises a main groove disposed in a tire circumferential direction; the first coating film and the second coating film are disposed in the main groove in a tire width direction; and dimensions in the tire width direction of the gap portion of the coating film located between the first coating film and the second coating film are less than dimensions in the tire width direction of the first coating film and the second coating film" (claim 10).  Claim 7 is directed to the embodiments shown in FIGURE 16 / FIGURE 18 whereas claim 10 is directed to the embodiment shown in FIGURE 20.  The original disclosure fails to teach combining the embodiments shown in FIGURE 16 / FIGURE 18 and the embodiment shown in FIGURE 20 so as to reasonably the combination required by claim 10.  It is emphasized that claim 10 fails to read on the embodiment shown in FIGURE 16 and described in paragraph 219.
	As to claim 24, the subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention (i.e. the new matter) is "grooves provided in the tread rubber, the grooves each comprising an inner surface that comprises a bottom surface and side surfaces that connect the bottom surface to the contact patch; and a plurality of coating films disposed covering at least a portion of the inner surface of each of the grooves, ... wherein the grooves include main grooves and lug grooves intersecting the main grooves, and each of the main grooves and each of the lug grooves include the plurality of coating films, each of the coating films have a long shape extending to a tire circumferential direction, the coating films include a first coating film and a second coating film disposed adjacent to the first coating film in the tire circumferential direction with a gap, the each gap is disposed at each intersection portion of the main grooves and the lug grooves" (emphasis added).
	The original disclosure teaches a gap in a circumferential main groove circumferentially separating a first long coating film and a second long coating film wherein the gap is disposed at an intersection of a lug groove and the circumferential main groove [FIGURE 18].  However, the original disclosure fails to teach disposing a plurality of coating films in a lug groove such that a gap in the lug groove circumferentially separates a first long coating film and a second long coating film in the lug groove wherein the gap in the lug groove is disposed at an intersection of a lug groove and the circumferential main groove.  Accordingly, the original disclosure fails to reasonably convey the above noted subject matter in claim 24.  It is emphasized that claim 24 fails to read on the embodiment shown in FIGURE 18 and described in paragraphs 241-242.  
4)	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5)	Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Claim 6 (dependent on amended claim 1) fails to further limit amended claim 1 because the subject matter described in claim 6 is inherently required by amended claim 1. 
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
6)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8)	Claims 1, 3, 5-6 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al (US 6,062,283).
	Watanabe discloses a tire having a rubber tread comprising a groove having an inner surface comprising side surfaces and a bottom surface.  FIGURE 7 is reproduced below:

    PNG
    media_image1.png
    327
    307
    media_image1.png
    Greyscale

Part or all of the inner surface of the groove is covered with a laminate (groove covering) comprising a RESIN FILM LAYER 7 and a BLACK CONCEALING LAYER 6.  FIGURE 8 is reproduced below:

    PNG
    media_image2.png
    317
    591
    media_image2.png
    Greyscale

The RESIN LAYER 7 comprises thermoplastic or thermoplastic (A) and elastomer (B) in a weight ratio of 10/90 to 90/10.  The RESIN FILM LAYER 7 has a specified air permeation coefficient / low permeability.  The RESIN FILM LAYER 7 may have a color such as red, yellow, green, blue or purple.  The RESIN FILM LAYER 7 may additionally comprise carbon back / titanium oxide.  The RESIN FILM LAYER 7 may have a thickness of 100 micrometers.  The BLACK CONCEALING LAYER 6 comprises, for example, "first thermoplastic elastomer" (ethylene glycidyl methacrylate vinyl acetate) and "second thermoplastic elastomer" (styrene butadiene styrene).  The BLACK CONCEALING LAYER 6 may comprise zinc oxide or titanium oxide.  The BLACK CONCEALING LAYER 6 may comprise organic or inorganic pigment.  The BLACK CONCEALING LAYER 6 may have a thickness of 50 micrometers.  See abstract, columns 37-41, columns 75-79, Table VII-1, FIGURE 7, FIGURE 8.  Thus, each of the RESIN FILM LAYER 7 and the BLACK CONCEALING LAYER 6 may have a non-black color.  The BLACK CONCEALING LAYER 6 keeps black of rubber layer of tire from standing out through the RESIN FILM LAYER 7 and keeps coloring clear.  Watanabe et al discloses:
Further, as shown in FIG. 7, it is possible to provide the resin film layer 7 through a black-concealing layer 6 at part or all of a groove surface (groove side walls and groove bottom) of grooves 10 formed in the tread portion 9.  To provide it at the groove surface in this way, the tread surface of the green tire may be covered by the resin film layer 7 through a black-concealing layer 6 and then the tread surface polished.  Note that when providing it at the groove surface in this way, it is also possible to provide the resin film layer 7 at just the slip sign portion showing the degree of wear or the 50% limit indicator portion of snow tires.

See col. 37 lines 43-54, emphasis added. 
	As to claim 1, the claimed tire is anticipated by Watanabe et al's tire.  The claimed coating film reads on RESIN FILM LAYER 7 or BLACK CONCEALING LAYER 6.  The RESIN FILM LAYER 7 inherently has the claimed property of reducing exposure of ultraviolet light to the inner surface when it comprises carbon black or titanium oxide.  The BLACK CONCEALING LAYER 6 inherently has the claimed property of reducing exposure of ultraviolet light to the inner surface when it comprises zinc oxide or titanium oxide.  The claimed wear indicator reads on the slip sign portion, which one of ordinary skill in the art would readily understand is a protrusion in the groove having an uppermost surface disposed at a position separated from a bottom.
	With respect to wear indicator (claim 1), one of ordinary skill in the art would have interpreted "slip sign portion" in Watanabe et al as being a protrusion extending from a bottom of a groove wherein the protrusion has an uppermost surface disposed at a position separated from a bottom surface of the groove in the tire radial direction; this uppermost surface being different from the side surface of the groove.  One of ordinary skill in the art would readily appreciate that the term "slip sign portion" is also known as "wear indicator".  When the tire wears down to the uppermost surface of the protrusion, the user is visually informed that the tire is worn and should be replaced.  There is no physical difference between the claimed wear indicator and the slip sign portion disclosed by Watanabe et al.
	With respect to coating film (claim 1), there is no physical difference between the claimed coating film and Watanabe et al's resin film layer, which inherently reduces exposure of ultraviolet light of ultraviolet light to the inner surface of the groove (especially when the resin film layer comprises, for example, titanium dioxide as disclosed by Watanabe et al).
	With respect to claim 1 lines 14-17 (last six lines of claim 1), examiner makes the following comments: Watanabe et al discloses and illustrates providing the resin film layer 7 such that the resin film layer 7 covers the entire inner surface of a groove (i.e. groove side walls and groove bottom).  FIGURE 7 of Watanabe is reproduced below:

    PNG
    media_image3.png
    385
    308
    media_image3.png
    Greyscale

Watanabe et al teaches that the resin film layer 7 through a black concealing layer 6 may be provided at a part or all of a groove surface (groove sidewalls and groove bottom) of a groove formed in the tread [col. 37 lines 44-47].  In particular, Watanabe et al explicitly discloses that providing the resin film layer 7 "at just the slip sign portion showing the degree of wear" [col. 37 lines 52-53].  In view of Watanabe et al's disclosure to provide a groove with a slip sign portion (also known as a wear indicator), Watanabe et al's teaching that the resin film layer 7 covers all or part of the groove surface (groove bottom and groove sidewalls) and Watanabe et al's explicit teaching to provide the resin film layer 7 at just the slip sign portion, one of ordinary skill in the art would reasonably conclude that that the resin film layer 7 (coating film) is disposed both at a side surface of the groove at a position of the uppermost surface of the wear indicator and further inward than a position of the uppermost surface of the wear indicator in the tire radial direction without being disposed outward of the wear indicator.  Watanabe et al's teaching to provide the resin film layer 7 just at the slip sign portion teaches away from providing the resin film layer 7 on the groove sidewalls above the slip sign portion (wear indictor).  Watanabe et al's teaching that the resin film layer 7 must cover at least part of the groove surface (groove bottom and groove sidewalls) requires the resin film layer 7 covering the groove sidewalls (side surfaces) further inward than a position of the uppermost surface of the slip sign portion (wear indicator) in the tire radial direction.
	As to claims 3, 5 and 6, see FIGURE 7 and col. 37 lines 43-54.
	As to claim 11, note thickness of 100 micrometers for RESIN FILM LAYER 7 or thickness of 50 micrometers for BLACK CONCEALING LAYER 6. 
9)	Claims 1, 5-7, 11, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (US 6,062,283) in view of Japan 585 (JP 2006-088585) and optionally Japan 574 (JP 2012-250574) and/or Japan 517 (JP 08-258517).
	Watanabe et al is considered to anticipated claim 1.  IN ANY EVENT:  As to claims 1, 5 and 6, it would have been obvious to one of ordinary skill in the art to provide Watanabe et al's tire such that the pneumatic tire comprises
a tread rubber that comprises a contact patch; a groove provided in the tread rubber, the groove comprising an inner surface that comprises a bottom surface and side surfaces that connect the bottom surface to the contact patch; a wear indicator provided in the groove; and a coating film disposed covering at least a portion of the inner surface, the coating film reducing exposure of ultraviolet light to the inner surface; wherein the wear indicator has an uppermost surface disposed at a position separated from a bottom surface of the groove in a tire radial direction, the uppermost surface of the wear indicator has an uppermost surface indicating indicates a terminal stage of wear, the coating film is disposed at a side surface of the groove at a position of the uppermost surface of the wear indicator and further inward than the position of the uppermost surface of the wear indicator in the tire radial direction, the uppermost surface is different from the side surface of the groove, and the coating film is not disposed at the side surface of the groove from the position of the uppermost surface of the wear indicator to an opening of the groove [claim 1],

the coating film is disposed covering the inner surface on a bottom surface side of positions located at 0.5H or inward of 0.5H from the contact patch in a depth direction of the groove, where H is a depth of the groove when the pneumatic tire is new [claim 5],

the coating film is disposed covering the inner surface on a bottom surface side of an upper surface of the wear indicator in a depth direction of the groove [claim 6]

since (1) Watanabe et al discloses a tire having a rubber tread comprising a groove having an inner surface comprising side surfaces and a bottom surface wherein (A) part or all of the inner surface of the groove is covered with a colored laminate (colored covering) comprising a RESIN FILM LAYER 7 and a BLACK CONCEALING LAYER 6 (the BLACK CONCEALING LAYER 6 keeping black of rubber layer of tire from standing out through the RESIN FILM LAYER 7 and keeping coloring clear), (B) the RESIN FILM LAYER 7 may additionally comprise carbon back / titanium oxide, (C) the BLACK CONCEALING LAYER 6 may comprise zinc oxide or titanium oxide, and (D) Watanabe et al teaches that the RESIN FILM LAYER 7 may be provided at just the slip sign portion ("wear indicator") showing the degree of wear; (2) Japan 585 teaches providing a wear indicator 4 (raised portion having a height such as 1.8 mm) in a groove to indicate minimum depth stipulated by laws and regulations due to wear [FIGURES 1-2, machine translation] and optionally (2) (A) Japan 574 teaches extending a resin film covering in a groove to a line X-X' to function as a wear indicator [FIGURE 2, machine translation] and/or (B) Japan 517 teaches a tire tread comprising a groove such that the groove comprises a slip sign (wear indicator) and a bottom painted with a bright color, the slip sign informing a driver or inspector when to change tires [FIGURE 1, machine translation].  The RESIN FILM LAYER 7 inherently has the claimed property of reducing exposure of ultraviolet light to the inner surface when it comprises carbon black or titanium oxide.  The BLACK CONCEALING LAYER 6 inherently has the claimed property of reducing exposure of ultraviolet light to the inner surface when it comprises zinc oxide or titanium oxide.  Hence, Japan 585 teaches that a wear indicator (slip sign) has an uppermost surface indicating a terminal stage of wear / showing the degree of wear wherein the uppermost surface of the wear indicator is disposed at a position separated from a bottom surface of the groove in the radial direction and wherein the uppermost surface is different from the side surface of the groove.  See FIGURE 2 of Japan 585 and machine translation of Japan 585.  One of ordinary skill in the art would readily understand that when the tire wears down to the uppermost surface of the wear indicator (slip sign), which is provided at a height such as 1.8 mm from the groove bottom, the tire should be replaced.  In light of Japan 585, one of ordinary skill in the art would have found that the slip sign portion in Watanabe et al is or should be a protrusion extending from a bottom of a groove and having an uppermost surface to obtain the expected and predictable benefit of visually indicating terminal stage of wear / showing degree of wear in a tire after the tire is worn.  The is no physical difference between the wear indicator (slip sign) disclosed by Japan 585 and the claimed wear indicator.  Furthermore, one of ordinary skill in the art would readily understand from Watanabe et al's disclosure at col. 37 lines 43-54 that Watanabe et al's laminate (RESIN FILM LAYER 7 + BLACK CONCEALING LAYER 6) may be provided on the bottom surface and side surfaces of the groove at and below (but not above) the uppermost surface of the slip sign portion showing the degree of wear; Japan 585 teaching / illustrating that the slip sign portion showing the degree of wear should be a protrusion having an uppermost surface and functioning as a wear indicator [Japan 585's FIGURE 2].  In short, the applied prior art (Watanabe et al and Japan 585 and the optional Japan 574 / Japan 517) fairly render obvious using both a colored covering and a wear indicator protrusion in a groove of a tire tread such that terminal stage of wear of the tire is visually indicated by (A) the colored covering arranged on the bottom surface and lower side surfaces of the groove and (B) the uppermost surface of a wear indictor extending from one side surface to the other side surface of the groove.  With respect to optional Japan 574, Japan 574 teaches toward covering part of a groove surface with a groove covering such that the groove covering covers the groove bottom and groove side surfaces upto the wear limit so as to function as a wear indicator.  With respect to optional Japan 517, Watanabe et al discloses covering part of the groove surface with a colored resin film 7 and using a slip sign portion (wear indicator) and Japan 517 teaches covering part of a groove surface with a colored covering (paint) and using a slip sign 4 (wear indicator).   
	As to claim 7, it would have been obvious to one of ordinary skill in the art to use Watanabe et al's colored groove covering (laminate) to form a first coating film and a second coating film on the bottom of the groove, the first coating film and the second coating film being circumferentially separated by a gap as claimed and the first coating film and the second coating film being formed from the same coating material (i.e. Watanabe et al's composition) in view of Japan 517's teaching to provide "long" circumferential colored coatings 5 (painted groove bottoms) at the bottom of a circumferential groove wherein the colored coatings 5 are separated by a circumferential gap (uncoated circumferential bottom region of the groove) [FIGURE 3].
	As to claim 11, note thickness of 100 micrometers for RESIN FILM LAYER 7 or thickness of 50 micrometers for BLACK CONCEALING LAYER 6.
	As to claims 13, 15 and 16, it would have been obvious to one of ordinary skill in the art to provide Watanabe et al's groove covering / laminate such that the RESIN FILM LAYER comprises a resin composition with urethane as a main component (claims 13, 15), carbon black (claim 13), titanium oxide (claim 15), polycarbonate based urethane as a main component (claim 16) since (1) Watanabe et al teaches that the RESIN FILM LAYER comprises thermoplastic or thermoplastic (A) and elastomer (B) in a weight ratio of 10/90 to 90/10, (2) Watanabe et al teaches that the RESIN FILM LAYER may comprise carbon black or titanium oxide and (3) official notice is taken than urethane / polycarbonate based urethane is a well known type of thermoplastic in the tire art.
10)	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (US 6,062,283) in view of Japan 585 (JP 2006-088585) and optionally Japan 574 (JP 2012-250574) and/or Japan 517 (JP 08-258517) as applied above and further in view of Nakano et al (WO 2014/038565).
	As to claim 2, it would have been obvious to one of ordinary skill in the art to dispose a primer film with a water based acrylic emulsion as a main component between the bottom surface (inner surface) of the groove in the tire tread and Watanabe et al's laminate (which may comprise urethane elastomer) in view of Nakano et al's teaching to improve lamination of a polyurethane coating to a rubber substrate such as an automobile tire by using a primer (acrylic emulsion) [abstract, paragraphs 7, 75, 79].
11)	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (US 6,062,283) in view of Japan 585 (JP 2006-088585) and optionally Japan 574 (JP 2012-250574) and/or Japan 517 (JP 08-258517) as applied above and further in view of Kogure et al (US 5,370,167).
	As to claim 3, it would have been obvious to one of ordinary skill in the art to provide Watanabe et al's tire such that H > 30% D and H < 5 W in view of Kogure et al's teaching to provide a passenger pneumatic tire with a tread having a grooves such that width W (circumferential groove) = 6 mm, depth H (circumferential groove) = 8.5 mm and tread thickness D is about 11 mm [Example #1].  Thus, H = 77% D and H = 1.4 W.
12)	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (US 6,062,283) in view of Japan 585 (JP 2006-088585) and optionally Japan 574 (JP 2012-250574) and/or Japan 517 (JP 08-258517) as applied above and further in view of Japan 026 (JP 2000-142026).
	As to claim 4, it would have been obvious to one of ordinary skill in the art to provide the sidewalls (inner surface) of Watanabe et al's grooves with a roughness = 
1 to 100 micrometers since Japan 026 teaches providing a tread surface and the surfaces of grooves of the tread with a roughness = 1.5 to 20 micrometers to enhance appearance of the tire [FIGURES 1-2, machine translation].
13)	Claim 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (US 6,062,283) in view of Japan 585 (JP 2006-088585) and optionally Japan 574 (JP 2012-250574) and/or Japan 517 (JP 08-258517) as applied above and further in view of Japan 715 (JP 08-318715).
	As to claims 7-9, it would have been obvious to one of ordinary skill in the art to provide the coating film (Watanabe et al's groove covering / laminate) disposed covering at least a portion of the inner surface of the main circumferential groove such that the coating film comprises a first coating film and a second coating film disposed adjacent to the first coating film with a gap portion there between (claim 7), length (gap portion) < length (1st / 2nd second coating film) [dimensions of in the tire circumferential direction of the gap portion are less than dimensions in the tire circumferential direction of the first coating film and the second coating film] (claim 8), the gap portion is disposed at an intersection portion of where the main circumferential groove and a lug groove meet (claim 9) since (1) Watanabe et al teaches providing a groove in a tire tread with a colored covering / laminate, (2) Japan 715 teaches providing the bottom of a circumferential groove with alternating films of different color (e.g. alternating red fluorescent paint and white fluorescent paint) in the circumferential direction so that speed can be indicated and so that fashionability is improved; alternating red color and white color being observed when the tire is stationary and pink color being observed when the tire rotates  [FIGURES 3-4, machine translation] wherein each of FIGURES 3 and 4 show the alternating films being spaced apart by a relatively narrow gap portion and (3) with respect to claim 9, Japan 715 shows that a tire tread should be provided with circumferential grooves and lug grooves wherein the lug grooves intersect the circumferential main grooves [FIGURE 1]; the placement of the gap portion at an intersection of a lug groove and circumferential groove depending on the desired length of the differently colored films and the desired aesthetic appearance of the tire tread. 
	Thus, Watanabe et al's colored groove covering / laminate inherently reduces exposure of ultraviolet light and Japan 715 provides ample suggestion to color a bottom a groove using colored coatings separated by a gap.  Also, Japan 715 shows that a tire tread should be provided with circumferential grooves and lug grooves wherein the lug grooves intersect the circumferential main grooves [FIGURE 1]; the placement of the gap portion at an intersection of a lug groove and circumferential groove depending on the desired length of the differently colored films and the desired aesthetic appearance of the tire tread.
14)	Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (US 6,062,283) in view of Japan 585 (JP 2006-088585) and optionally Japan 574 (JP 2012-250574) and/or Japan 517 (JP 08-258517) as applied above and further in view of Japan 677 (JP 2013-159677).
	As to claims 12 and 14, it would have been obvious to one of ordinary skill in the art to provide Watanabe et al's colored groove covering / laminate such that Watanabe et al's colored groove covering / laminate has a transmittance with respect to the ultraviolet light having wavelengths from 290 nm to 380 nm of 0.5 or less (claim 12), Watanabe et al's groove colored covering / laminate comprises benzotriazole-based ultraviolet absorber (claim 14) in view of Japan 677's teaching to incorporate weathering agent such as benzotriazole-based ultraviolet absorber in a colored composition for covering bottoms of grooves in a tire tread [paragraphs 5, 26-34, 36].  Thus, Japan 677 provide ample motivation to include ultraviolet absorber in Watanabe et al's colored groove covering / laminate to obtain the predictable and expected benefit of protecting the tire from ultraviolet light. 
Remarks
15)	Applicant's arguments filed 5-17-22 have been fully considered but they are not persuasive.
	Claims 10 and 24 has not been indicated as having allowable subject matter since claims 10 and 24 rejected under 112a.
	Applicant argues that Watanabe et al does not suggest a wear indicator having an uppermost surface disposed at a position separated from a bottom surface of the groove in the tire radial direction and the uppermost surface bring different from the side surface of the groove.  This argument is not persuasive.  One of ordinary skill in the art would have interpreted "slip sign portion" in Watanabe et al as being a protrusion extending from a bottom of a groove wherein the protrusion has an uppermost surface disposed at a position separated from a bottom surface of the groove in the tire radial direction; this uppermost surface being different from the side surface of the groove.  One of ordinary skill in the art would readily appreciate that the term "slip sign portion" is also known as "wear indicator".  When the tire wears down to the uppermost surface of the protrusion, the user is visually informed that the tire is worn and should be replaced.  There is no physical difference between the claimed wear indicator and the slip sign portion disclosed by Watanabe et al.
	With respect to "slip sign portion", Roty (US 2015/0246586) is cited of interest for disclosing
Here, the "wear indicator" refers to a step-like portion, also known as a "slip sign" etc., which is provided on part of the bottom surface of the main groove in such a way as to reduce the depth.  The wear indicator indicates the wear usage limit (wear limit) of the tire and the height of the step-like portion and the height of the tread part become equal when wear of the tread part progresses, whereby part of the main groove becomes visible as an interruption.  The height TWI of the step-like portion from the bottom surface of the main groove is generally 1.6 mm in the case of a passenger vehicle tire, a light truck tire and a truck/bus tire.  It should be noted that the wear indicator may also be provided in a groove other than the main groove.

See paragraph 33, FIGURES 1, 3.
 
	Applicant argues that Watanabe et al provides the resin film layer only at the slip sign portion instead of a suggesting a coating film being disposed both at the wear indicator and radially inward of the wear indicator without being disposed outward of the wear indicator.  This argument is not persuasive.  FIRST:  There is no physical difference between the claimed coating film and Watanabe et al's resin film layer, which inherently reduces exposure of ultraviolet light of ultraviolet light to the inner surface of the groove (especially when the resin film layer comprises, for example, titanium dioxide as disclosed by Watanabe et al).  SECOND:  Watanabe et al discloses and illustrates providing the resin film layer 7 such that the resin film layer 7 covers the entire inner surface of a groove (i.e. groove side walls and groove bottom).  FIGURE 7 of Watanabe is reproduced below:

    PNG
    media_image3.png
    385
    308
    media_image3.png
    Greyscale

THIRD: Watanabe et al teaches that the resin film layer 7 through a black concealing layer 6 may be provided at a part or all of a groove surface (groove sidewalls and groove bottom) of a groove formed in the tread [col. 37 lines 44-47].  In particular, Watanabe et al explicitly discloses that providing the resin film layer 7 "at just the slip sign portion showing the degree of wear" [col. 37 lines 52-53].  FOURTH: In view of Watanabe et al's disclosure to provide a groove with a slip sign portion, Watanabe et al's teaching that the resin film layer 7 covers all or part of the groove surface (groove bottom and groove sidewalls) and Watanabe et al's explicit teaching to provide the resin film layer 7 at just the slip sign portion, one of ordinary skill in the art would reasonably conclude that that the resin film layer 7 (coating film) is disposed both at a side surface of the groove at a position of the uppermost surface of the wear indicator and further inward than a position of the uppermost surface of the wear indicator in the tire radial direction without being disposed outward of the wear indicator.  Watanabe et al's teaching to provide the resin film layer 7 just at the slip sign portion teaches away from providing the resin film layer 7 on the groove sidewalls above the slip sign portion (wear indictor).  Watanabe et al's teaching that the resin film layer 7 must cover at least part of the groove surface (groove bottom and groove sidewalls) requires the resin film layer 7 covering the groove sidewalls (side surfaces) further inward than a position of the uppermost surface of the slip sign portion (wear indicator) in the tire radial direction.   
	Applicant's argument regarding Japan 585 (groove covering disposed on grove bottom and groove side surfaces upto to wear limit) is not persuasive since one of ordinary skill in the art would have found that the slip sign portion in Watanabe et al
is or should be a protrusion extending from a bottom of a groove having an uppermost surface as shown by Japan 585 to obtain the expected and predictable benefit of visually indicating terminal stage of wear / showing degree of wear in a tire after the tire is worn.  The is no physical difference between the wear indicator (slip sign) disclosed by Japan 585 and the claimed wear indicator.  
	Applicant's argument regarding optional Japan 517 is not persuasive since (1) Watanabe et al teaches covering part of a groove surface of a groove in a tread with a color resin film layer 7 and (2) Japan 517 teaches covering part of a groove surface of a groove in a tread with a color paint.
	With respect to optional Japan 374, applicant argues that the resin film 30 of Japan 574 preforms as a wear indicator itself.  More properly, Watanabe et al discloses covering part of the groove surface with a colored resin film 7 and using a slip sign portion (wear indicator) and the optional Japan 517 teaches covering part of a groove surface with a colored covering (paint) and using a slip sign 4 (wear indicator).  
	Applicant's arguments regarding claim 4 are not persuasive since (1) Watanabe et al teaches covering part of the groove surface with the resin film layer 7; Watanabe et al not being limited to the method of covering part of the groove surface with the resin film layer 7 and (2) Japan 026 teaches providing the entire surface of a groove with a roughness of 1.5 to 20 micrometers.
	As to claim 7, applicant argues that FIGURE 3B of Japan 073 illustrates the gap in the width direction.  This argument is not persuasive since Japan 517 and/or Japan 715 teach circumferentially separating color groove coverings with a gap. 
Claims 17-20 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11-12-19.
16)	No claim is allowed.
17)	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
18)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
August 27, 2022